 In the Matter of G. E. TYNER AND A. PETRUS, PARTNERS,D/B' ATYNER-PETRUS Co., EMPLOYERandINTERNATIONALBROTHERHOODOF TEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS, AFL, TRUCKDRIVERS LOCAL UNION No. 568, PETITIONERCase No. 15-RC-146.-Decided January 28,19.1DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.G. E. Tyner and A. Petrus are partners doing business under thename of Tyner-Petrus Co.They conduct a seed processing plant anda retail hardware store in West Monroe, Louisiana.These two opera-tions are kept separate and are, in fact, located physically about4 blocks apart.A separate bank account and a separate bookkeepingsystem are maintained for each business; there is no interchange ofemployees (each group of whom is paid upon a different basis) ; andeach operation is delegated to the sole and exclusive supervision of asingle partner.For the 6 months' period ending June 30, 1948, the partners pur-chased for their seed processing plant materials in the sum 2 of$375,000, of which amount $100,000 represented the purchase priceof goods bought outside the State of Louisiana.During the sameperiod, they sold in this operation goods amounting to $450,000, of'Subsequent to the hearing,the Employer moved to correct the record to show that pur-chases made by its retail store outside the State of Louisiana during the 6 months endingJune 30, 1948,amounted to "$7,500, approximately,"not "$35,000 approximately," asappears in the transcriptSince no objections have been filed to the motion, it is herebygrantedThe transcript is hereby amended to read as corrected.*Chairman Herzog and Members Houston and Gray.2The amounts given herein are approximate.81 N. L.R. B., No. 64.380 TYNER-PETRUS CO.381which $60,000 represented the sales price of goods shipped outsidethat State.For the 6 months' period ending June 30, 1948, the partners pur-chased for resale in their hardware store merchandise amounting to$90,000, of which $7,500 represented the purchase price of goodsbought outside the State of Louisiana and of which $4,000 was paidfor goods purchased from the partners' seed processing plant.The partners, conceding that, in connection with their seed proc-essing plant, they were engaged in commerce within the meaning ofthe Act, contend nevertheless that the operations of their retail hard-ware store do not so affect commerce and that therefore with respectto this phase of their business, they are not subject to the jurisdictionof the Board.We find no merit in this contention.We have frequently declinedto assert jurisdiction over the operations of retail stores where suchbusiness was single and definitely local in character 3 In the instantcase, however, the hardware store and the seed processing plant arenot only operated in close proximity, but are both, in fact, the commonproperty of the partnership.As the partners clearly constitute asingle Employer within the meaning of the Act, and apportion themanagement of their combined operations between themselves as theysee fit, we find that the partners are engaged in commerce with respectto their joint operation in West Monroe, Louisiana, and conclude thatthe purposes of the Act will be more effectively achieved by assertingjurisdiction over their entire activities.42.The labor organization named below claims to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof certain employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.54.The following employees of the Employer constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:(a)All truck drivers, porters, helpers, and seed processers at theEmployer's seed processing plant, excluding clerical employees andsupervisors ;'Matter of Frank J Gardner andAloysius EWhtite, d/b/a Nola OpticalCompany, 79N L R. B., 12414CfMatter of Edward Taubman, et al., 77N. L. R. B 846.'For reasons stated inMatter of F. Strauss andSon, Inc, 80 N. L.It.B. 26, we findno merit inthe Employer's contentionthat the Petitioner'sMonroe branch is not in com-pliance with Section 9 of the Act and that the petitionshould,therefore,be dismissed.Contrary to the Employer'spositionrespectingits right to examine the Petitioner'scards, it is well settled that a"showing" is purely an administrative prerequisite, whichis not subject to inspection by the Employer.Matter of Potosi Tie and Lumber Company,73 N. L.R B. 590. "382DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)All clerks,truck drivers,and porters at the Employer's retailhardware store, excluding the bookkeeper and supervisors.DIRECTION OF ELF., t'IO': SAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer,separate elec-tions by secret ballot shall be conducted as early as possible,but notlater than 30 days from the date of this Direction,under the directionand supervision of the Regional Director for the Region in whichthis case was heard,and subject to Sections 203.61 and 203.62 ofNationalLaborRelations Board Rules and Regulations-Series 5,as amended,among the employees in the separate units found appro-priate in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Elections,including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,and also excluding employees on strike who are not.entitled to reinstatement,to determine whether or not they desire to berepresented,for purposes of collective bargaining, by International.Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,AFL, Truck Drivers Local Union No. 568.